Citation Nr: 1033818	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In a May 2007 decision, the Board denied entitlement to service 
connection for headaches.  The Veteran appealed the claim to the 
United States Court of Appeals for Veterans Claims (Court).  In 
January 2009, the Court issued a memorandum decision, setting 
aside the May 2007 decision.  The issue is now before the Board 
for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  There is no evidence of headaches during active service and 
no medical evidence relating the Veteran's headaches to active 
service.


CONCLUSION OF LAW

Headaches were not incurred in active service.  38 U.S.C.A. §§ 
1101, 1100, 1111, 1153, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

In this case, the RO provided the appellant with notice in 
October 2004, prior to the initial decision on the claim in 
February 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the October 2004 letter stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the October 2004 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The October 2004 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
requested that the Veteran complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present case, the Veteran was not provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  However, the 
Board concludes below that the Veteran is not entitled to service 
connection for headaches.  Thus, any questions as to the 
disability rating or appropriate effective date to be assigned 
are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA treatment records and 
private treatment records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The Board recognizes that 
the Veteran was not afforded a VA examination in conjunction with 
the claim on appeal.  An examination is required when (1) there 
is evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
concludes an examination is not needed with respect to the 
Veteran's claim of entitlement to service connection for 
headaches.  Here, the service treatment records are completely 
absent for evidence of headaches and the post-service treatment 
records are absent for any evidence of headaches until 1990, 
approximately 20 years after the Veteran's separation from active 
service.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be related, 
the Board finds that a VA examination is unnecessary in this 
case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection with 
claim development could not aid in substantiating a claim when 
the record does not already contain evidence of an inservice 
event, injury, or disease).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for headaches.  

The Veteran contends that his current headaches are related to 
active service.  Specifically, he states that he has experienced 
chronic headaches due to exposure to fumes during service.  He 
stated that even the briefest exposure to gasoline, diesel fumes, 
combustion of petroleum products, auto exhaust, fumes, or 
cigarette smoke can bring on an instant headache.  The Veteran's 
representative has also stated that it the Veteran experienced a 
head injury during service that may have caused the Veteran's 
current headaches.  

The service treatment records are absent for any notation, 
documentation, or complaints related to headaches.  Although the 
Veteran and his representative have stated that he experienced a 
head injury, there is only evidence of an injury to the Veteran's 
nose during service.  More importantly, there is no evidence of 
headaches during service.  In the April 1968 report of medical 
history, the July 1968 report of medical history, and the 
February 1970 report of medical history, the Veteran denied 
experiencing any frequent or severe headaches.  The physical 
examinations conducted in April 1968, July 1968, and February 
1970 also  show that the Veteran's head was clinically evaluated 
as normal and do not reveal any documentation with respect to 
headaches.  

The first post-service medical evidence addressing the Veteran's 
headaches is dated in 1990, approximately 20 years after the 
Veteran's separation from active service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  In the May 1990 
private treatment record, the Veteran reported that over the past 
three months, he had pressure type headaches in the frontal 
regions bilaterally.  The headaches were present constantly 
throughout the day, but fluctuated somewhat in severity.  The 
headaches had been present for three months.  He rarely 
experienced headaches prior to this time.  It was noted that the 
Veteran's mother and brother experienced headaches.  The 
examining physician listed an impression of chronic frontal 
pressure type headaches, etiology, unclear.  It was noted that 
the Veteran had possible mild viral meningitis, recovering and 
possible muscle contraction headaches.  

In a December 2004 private treatment record, the Veteran reported 
that he developed headaches when he was exposed to fumes.  

In this case, the only evidence attributing the Veteran's current 
headaches to active service is the Veteran's own personal 
statements and his wife's statements.  The Veteran has stated 
that his headaches are related to fumes that he was exposed to 
during active service.  See September 2004 statement and March 
2005 statement.  The Veteran's wife (J.K.) also stated that 
exposure to exhaust fumes and exposure to solvents used to clean 
aircraft parts could have contributed to the Veteran's headaches.  
The Veteran's representative has stated that the Veteran's 
headaches are related to an in-service head injury.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  Although the Veteran, the Veteran's wife, and 
his representative are competent to report lay-observable 
symptomatology and a simple diagnosis, they are not competent to 
address the etiology of the Veteran's headaches.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Veteran's 
statements, the Veteran's wife's statements, and the 
representative's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.

The Board has also considered the Veteran's statements as to the 
onset and chronicity of his headaches.  However, based on the 
evidence of record, the Board finds that such statements are not 
credible.  

Concerning what is meant by the "credibility" of evidence, the 
Board notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness. It has 
been termed as 'the quality or power of inspiring belief. . . .' 
Credibility . . . apprehends the over-all evaluation of testimony 
in the light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence."  Indiana 
Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted). The inconsistency of the Veteran's 
statements in this case renders them not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavit" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. 
Cir. 1987) (impeachment by testimony which was inconsistent with 
prior written statements).

The Veteran has stated that he has experienced chronic headaches 
since active service, which he has related to exposure to fumes.  
However, the Board finds that the documentary evidence of record 
shows otherwise.  As noted above, the service treatment records 
are absent for any complaints or documentation related to 
headaches.  Indeed, on three separate occasions, the Veteran 
denied experiencing headaches.  See reports of medical history.  
In the first post-service treatment record addressing headaches, 
the Veteran only reported a three month history of headaches, 
contrary to the Veteran's more recent statements.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have 
greater probative value than inconsistent testimony provided by 
the claimant at a later date).  Furthermore, in a June 2010 
statement, the Veteran's wife explained that the Veteran has 
experienced headaches since the early 1990s.  In this case, the 
Veteran's statements in conjunction with his appeal in that he 
has experienced chronic headaches since active service, do not 
hang together in a consistent manner with any of the other 
evidence of record and, therefore, his later statements do not 
inspire belief.  In light of the above, the Veteran's statements 
are afforded little probative value with respect to the question 
of whether there has been a continuity of symptomatology since 
service.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), see 
also Savage, supra.

In sum, there is no evidence of headaches during active service 
and there is no medical evidence relating the Veteran's current 
headaches to service.   Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for headaches.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  Therefore, the 
Board concludes that service connection for headaches is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


ORDER

Entitlement to service connection for headaches is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


